Citation Nr: 9929994	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  93-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back syndrome.

2.  Entitlement to service connection for stenosis and 
degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1952 
and from August 1953 to April 1971.  Upon separation from 
service, he claimed service connection for a right arm 
disorder, underwent a VA examination, and service connection 
was granted for a number of disabilities by an August 1971 
rating decision.

In a December 1979 statement, the veteran claimed service 
connection for several disorders, including low back pain, 
and a July 1980 rating decision denied service connection for 
spina bifida occulta.  In a May 1991 statement, he again 
claimed service connection for a back disorder.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
June 1991 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) that denied service connection for 
degenerative disc disease of the lumbar spine.

In a January 1995 decision, the Board granted service 
connection for chronic low back syndrome and remanded the 
case for further evidentiary development and adjudicatory 
action.  The adjudicatory action required by the Board 
decision was not accomplished and, in a September 1997 
decision, the Board again remanded the case.

Finally, the Board notes that, in an April 1996 statement, 
the veteran claimed an increased rating for ulnar neuropathy 
and arthritis of the elbow on the right and service 
connection for ulnar neuropathy and arthritis of the elbow on 
the left.  Those claims have not been adjudicated and are 
referred to the RO.



REMAND

In a January 1995 decision that included an exhaustive review 
of the evidence then of record, the Board noted a 1957 report 
of a contusion of the left paravertebral musculature, 
multiple complaints in service of low back pain, clinical 
findings in service of paravertebral muscle spasm, and 
diagnoses soon after separation from service, by VA and the 
service department, of chronic low back syndrome.  Thus, 
service connection was granted for a back disorder 
characterized as chronic low back syndrome.  However, the 
Board also noted the lack of X-ray evidence, prior to 1980, 
of any back abnormality other than spina bifida occulta.  
Current evidence, however, showed spinal stenosis and 
degenerative joint and disc disease of the lumbar spine.  
Accordingly, the case was remanded for medical evidence and 
adjudication of the issue of the relationship, if any, 
between the low back disorder manifested in service, 
characterized as chronic low back syndrome, and current 
lumbar pathology including spinal stenosis and degenerative 
joint and disc disease.

At a February 1995 VA orthopedic examination, the veteran 
reported that he first experienced back pain when he jumped 
from a boulder during the Korean War.  He said that he 
associated subsequent episodes of back pain with bending, 
lifting, or strenuous activity.  He also reported VA back 
surgery in 1990 for removal of a ruptured disc.  Since 
surgery, range of motion had increased but back pain 
persisted.  The back pain was exacerbated by weather changes 
and relieved by walking.  On examination, gait was normal and 
there was no evidence of guarding on sitting, standing, or 
getting on or off the examining table.  There was no pelvic 
tilt and normal spinal curvatures were maintained.  Heel-and-
toe walk was normal, straight leg raising was negative to 90 
degrees, and deep tendon reflexes were symmetric, but there 
was limitation of motion of the lumbar spine.  X rays showed 
moderately-advanced degenerative changes involving the entire 
lumbar spine with anterior osteophytes on all vertebral 
bodies and narrowing of all disc spaces.  The examiner 
remarked that the veteran reported soft tissue injuries in 
service that were treated as sprains or strains and that he 
sustained no significant trauma to the low back in service.  
The examiner then concluded that the veteran underwent 
surgery for spinal stenosis acquired secondary to 
osteoarthritis and aging changes.

An April 1995 rating decision assigned a 10 percent 
evaluation for chronic low back syndrome pursuant to 
Diagnostic Code 5295 (lumbosacral strain) and determined that 
the degenerative changes of the veteran's lumbar spine were 
not incurred in service or attributable to the chronic low 
back syndrome.  An April 1995 Supplemental Statement of the 
Case, the first Statement of the Case on the issue of service 
connection for stenosis and degenerative joint and disc 
disease of the lumbar spine, quoted findings made in the 
rating decision but did not cite applicable law.

In an April 1995 statement, the veteran disagreed with the 
evaluation assigned for chronic low back syndrome and with 
the denial of service connection for stenosis and 
degenerative joint and disc disease of the lumbar spine.  
With the statement, he enclosed September 1994 reports of 
magnetic resonance imaging and myelography with computerized 
tomography of the cervical spine, conducted at an outside 
facility, that showed osteophytes at multiple levels and 
moderate stenosis at C6-7.

As a retiree, the veteran occasionally sought treatment from 
military medical facilities.  On an October 1995 outpatient 
treatment record from a Navy clinic, he reported the sudden 
onset of back pain radiating to the anterolateral thigh.  
September X rays of the lumbosacral spine showed diffuse 
anterior osteophyte formation, loss of disc space at multiple 
levels, and retrolisthesis of L2 over L3 which the 
radiologist felt was due to disc disease at that level.  
Following an examination, the impression was low back pain 
with neuropathy.

An October 1995 report by Tai Nguyen, M.D., University of 
Florida Department of Neurosurgery, noted that the veteran 
presented in August 1994 with bilateral shoulder pain and 
paresthesia of the left arm.  A myelogram and computerized 
tomography showed bilateral neural foramen stenosis at C5-6 
and C6-7.  He was offered surgery but opted for conservative 
management.  Currently, he complained of pain in the lateral 
thigh, groin, and low back on the left and dated the onset of 
the pain to 1991.  He had bilateral laminectomies at L3 and 
L4 followed by some improvement.  Since then, the pain 
recurred, worsened, and was exacerbated by prolonged standing 
or walking.  On examination, there was tenderness in the 
groin and low back on the left.  Full flexion of the lumbar 
spine caused a pulling sensation in the back, extension and 
left lateral flexion increased left lateral thigh pain, and 
right rotation increased pain in the left low back; right 
lateral flexion did not produce pain.  Deep tendon reflexes 
were 2+ at the knees bilaterally and absent at the ankles, 
straight leg raising was positive at 80 degrees, strength was 
5/5 for all muscle groups, sensation was decreased to 
pinprick over the lateral thigh and S1 distribution on the 
left, and the fabere sign was negative on the right and 
positive on the left.  The impression was myofascial pain of 
the left groin and left low back.

Records from Mayo Clinic included a November 1995 examination 
report by Peter Dorsher, M.D..  History noted included 1991 
magnetic resonance imaging and a myelogram with computerized 
tomography that revealed bilateral lateral disc herniation at 
L3-4, stenosis at L3-4, and anular bulges at L2-3 and L4-5.  
The veteran underwent complete laminectomies at L3 and L4 and 
diskectomies from L3 to L5.  The surgery relieved about 75 
percent of his symptomatology and he returned to his usual 
activities including employment.  The veteran noted, two 
months earlier, the sudden onset of pain in both thighs.  
Currently, he had pain, worse with standing or walking, only 
in the left lateral thigh and, occasionally, in the left 
lumbar spine.  On examination, there was tenderness over the 
sciatic notch, over the greater trochanter, and in the left 
low back.  Deep tendon reflexes were symmetric at the knees 
but, at the ankles, the right was less than the left.  
Strength was normal in the lower extremities.  Straight leg 
raising produced pain in the left lateral thigh near 90 
degrees.  There was mild limitation of motion of the lumbar 
spine but extension, left lateral flexion, and right 
rotation, produced pain in the left lateral thigh and 
buttock.  The examiner concluded that there was clinical 
evidence of multiple lumbosacral radiculopathies though 
electromyography earlier that day found no evidence of active 
lumbosacral radiculopathy.

Other Mayo Clinic reports dated in November 1995 noted that 
the veteran received an epidural steroid injection at L2.  At 
a follow-up examination two weeks later, he reported a 75 
percent reduction in discomfort.  Forward flexion, lateral 
flexion, and rotation were without pain but hyperextension 
produced some low back discomfort.  Strength was normal in 
the lower extremities and deep tendon reflexes were intact 
though that of the right knee was slightly reduced.  He was 
given another lumbar epidural steroid injection, on this 
occasion at T12-L1.  There was some tenderness on palpation 
of the anterior superior iliac spine, which was thought to 
possibly represent mild meralgia paresthetica, so a left 
lateral femoral cutaneous nerve block was also administered.

At a December 1995 Mayo Clinic examination, the veteran 
reported that he received minimal benefit from the second 
epidural steroid injection and no benefit from the left 
lateral femoral cutaneous nerve block.  He continued to have 
left lateral thigh pain exacerbated by torsional activity of 
the lumbar spine.  Examination of the back itself, however, 
was negative.  There was no tenderness to palpation of the 
low back, reflexes were unchanged, and strength of the lower 
extremities was symmetric, but there was pain to palpation of 
the left lateral distal thigh musculature.  The impression 
was myofascial inflammation of the left lateral thigh and a 
trigger point injection of anesthetic and steroid was 
administered.  After the injection, the veteran reported that 
he was completely pain free which, the examiner stated, 
seemed to confirm the diagnosis.

At March 1996 Mayo Clinic examinations, the veteran reported 
only transient benefit from the injections and said that left 
lateral thigh pain persisted without significant change since 
December.  Examination revealed tenderness in the left 
lumbosacral area and a marked increase in low back and leg 
pain upon testing range of motion of the lumbar spine.  Gait 
was not antalgic, strength and reflexes in the lower 
extremities were normal, and he could stand on his toes and 
heels and squat and rise normally, but straight leg raising 
produced pain in the proximal thighs.  Examiners opined that 
the left leg pain could be radicular, referred facetogenic 
pain, or multifactorial.

At May 1996 Mayo Clinic examinations, the veteran reported 
that his work and other activities were limited by lower 
extremity pain, left worse than right.  An April myelogram 
showed moderate stenosis at L2-3 and suggested a disc bulge 
to the left at that level.  A record dated later in May noted 
that the veteran underwent an L2 laminectomy for 
decompression and, during surgery, the disc at L2-3 was 
examined and no evidence of herniation was found.  Following 
the surgery, he had complete relief of the preoperative left 
thigh pain.  However, on a June follow-up examination, he 
reported recurrence of the left distal lateral thigh pain 
undiminished by the surgery.
A July 1996 Mayo Clinic report noted that, although a May L2 
laminectomy relieved much of the veteran's discomfort, pain 
persisted over the distal two-thirds of the lateral thigh.  
In addition, there was groin and mild trochanteric discomfort 
at the extremes of motion.  On examination, the veteran had 
no trouble rising from a seated position, but his gait showed 
mild left leg antalgia.  There was no pelvic tilt, but there 
was some thoracic kyphosis.  There was hypersensitivity over 
the distal two-thirds of the left lateral thigh and mild 
tenderness to palpation over the left greater trochanter and 
over the lateral femoral cutaneous nerve at the anterior 
superior iliac spine.  However, Tinel's sign was negative at 
that point.  Motor examination of the lower extremities was 
negative and pulses were intact though diminished.  X rays 
revealed mild degenerative changes of the hips bilaterally 
and degenerative joint disease of the lumbosacral spine at 
the sacroiliac joints.  Impressions included mild left 
trochanteric bursitis or, possibly, meralgia paresthetica, 
mild degenerative joint disease of the hips, and degenerative 
joint disease of the lumbosacral spine status post 
laminectomy.

A July 1996 history report from Mayo Clinic noted that, in 
spite of a recent decompressive laminectomy and exploration 
at L2-3, pain persisted in the left flank, sacroiliac, 
lateral hip, and thigh.  The veteran was assured that 
degenerative changes at L2 were maximally treated and that no 
other abnormalities were seen on an April 1996 myelogram with 
computerized tomography.  A recent bone scan revealed 
degenerative changes in the hands, wrists, shoulders, 
sternoclavicular joints, cervical spine, lumbar spine, knees, 
left ankle, and feet.

A September 1997 Board decision noted that evidence was 
submitted subsequent to issuance of a March 1996 Supplemental 
Statement of the Case, that a 1995 decision by the United 
States Court of Appeals for Veterans Claims (Court) required 
further evidentiary development, that another 1995 Court 
decision required adjudication of the issue of aggravation of 
a nonservice-connected disorder by a service-connected one, 
and that the January 1995 remand directed that the veteran be 
given notice of the law applicable to secondary service 
connection and that that procedural development had not been 
accomplished.  The case was again remanded for the foregoing 
evidentiary and procedural development.

From the evidence reported above, it appears that the 
etiology of the veteran's lower extremity has not been 
clearly identified.

At an April 1998 VA orthopedic examination, the veteran 
reported the gradual onset of low back pain, radiating to his 
right leg, in 1990.  The examiner noted 1991 VA reports of 
magnetic resonance imaging and a myelogram with computerized 
tomography that showed stenosis and a bilateral herniated 
disc at L3-4 and disc bulges at L2-3 and L4-5.  The veteran 
underwent laminectomies at L3 and L4 and diskectomies at L3-4 
and L4-5.  According to the veteran, the surgery relieved his 
symptoms until 1995 at which time low back pain recurred with 
radiation to both lower extremities.  He sought treatment at 
Mayo Clinic and, following a work-up, underwent a May 1996 
left decompressive laminectomy at L2.  That surgery, however, 
did not relieve his symptoms and he was referred to Mayo's 
pain clinic.  Symptoms persisted and he sought treatment at 
the VA hospital where he received epidural steroid 
injections, the last one two months earlier.  Most recently, 
he was found to have prostate cancer but a March 1998 bone 
scan was suspicious for diffuse degenerative joint disease, 
rather that metastatic disease, because uptake was symmetric.

Currently, the veteran complained of a dull pain across the 
lumbosacral spine that radiated to the lateral aspect of both 
thighs.  Though the pain was constant, it was worse in the 
morning, was exacerbated by prolonged sitting or walking but 
not by coughing or sneezing, and was relieved by pain 
medication or bed rest.  Still, he was able to continue 
working.  On examination, gait was normal, he could walk on 
his heels and toes, the spine was straight without pelvic 
tilt, and posture was good.  There was an 18 cm surgical scar 
over the lumbar spine that was tender at the mid-portion.  
Range of motion of the lumbosacral spine was normal, 
including flexion to 110 degrees, with no evidence of muscle 
spasm.  He performed the sciatic stretch test to 90 degrees 
bilaterally and Patrick's tests were negative.  Deep tendon 
reflexes were 2+ at the knees but were not elicited at the 
ankles.  There was no evidence of muscle atrophy in the lower 
extremities but sensation was diminished over the lateral 
aspect of both thighs.  X rays showed degenerative changes in 
the lumbar spine but no interval change when compared with 
February 1995 X rays.  The assessment was status 
postoperative decompression and diskectomy at L3-4 and status 
postoperative decompression at L2-3.

In response to the Board remand, the examiner noted that the 
veteran's low back symptoms did not begin for approximately 
20 years after separation from service in 1971.  After 1991 
surgery for spinal stenosis and a herniated disc at L3-4, he 
developed, "as a natural course of events," degenerative 
disc disease.  In addition, stenosis recurred and he 
underwent further surgery for decompression at Mayo Clinic.  
The examiner opined that the veteran's current symptoms were 
due to stenosis and degenerative disc disease at multiple 
levels.  The examiner said that he could not "separate his 
service[-]connected chronic low back syndrome from his 
present symptoms."

Evidentiary Development

Though the examination reported above was thorough, it did 
not go far enough.  With regard to the evaluation for chronic 
low back syndrome, it is essential that symptomatology 
attributable to that disorder be clearly identified.  To that 
end, it is also essential, both in the examination and 
evaluation of the disability, that it be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The history of the 
veteran's chronic low back syndrome includes a January 1957 
service medical record where he gave a three-day history of 
back pain exacerbated by activity.  On that record, the 
examiner noted that there were no physical findings except 
mild muscle spasm.  On a record by the orthopedic clinic 
dated three days later, he reported a mild blow to the left 
side of his back two weeks earlier.  There was local 
tenderness in the paravertebral muscles left of L1, X rays 
were negative except for spina bifida occulta, the diagnosis 
was contusion of the left paravertebral musculature, and the 
treatment prescribed was heat, massage, and analgesia.  On an 
October 1958 outpatient treatment record, he complained of 
sudden onset of back pain the day before.  He denied trauma 
and strain.  The pain was aggravated by movement and deep 
breathing and relieved by splinting.  There were no physical 
findings, X rays were normal, and the impression was possible 
pleurisy.

In January 1966, the veteran reported ankle pain and swelling 
and, incidentally, low back pain.  The remainder of the 
treatment record referred to the ankle complaint and no 
findings were made regarding the back.  In May 1967, he gave 
a one-year history of pruritic rash in the groin and 
reported, incidentally, stiffness of the back.  An orthopedic 
consult was ordered but there was no follow-up.  In April 
1968, he reported low back pain.  There was "paraspinous" 
spasm and tenderness, but full range of motion, and the 
impression was low back sprain.  He reenlisted that year and, 
on a July examination, gave a history of back trouble.  X 
rays were negative and the examiner recorded mild, chronic, 
low back pain.  He again complained of low back pain in 
August and the examiner noted slight paravertebral spasm.

An August 1970 examination report, prepared for a medical 
evaluation board, made no reference to a back disorder.  On 
an October 1970 retirement examination, the veteran gave a 
history of back trouble but the spine was normal by clinical 
evaluation.  After discussing two unrelated complaints, the 
examiner noted that all other complaints, including, 
apparently, the one regarding the back, were not directly 
service related and were not then symptomatic.

The veteran claimed service connection for a right arm 
disorder upon separation from service.  At an August 1971 VA 
examination, he complained of low back pain exacerbated by 
stooping or lifting.  On examination, he stood erect, without 
list of the spine or tilt of the pelvis, and lumbar lordosis 
was preserved.  Excursion of the lumbar spine in flexion was 
normal and there was no muscle spasm or tenderness.  He could 
squat and rise without complaint or loss of balance.  
Diagnoses included mild low back syndrome with arthritis 
suspected.

At a Navy clinic in January 1972, the veteran complained of 
chronic back pain that recently increased.  Examination 
revealed tenderness over the lumbar spine and loss of lumbar 
lordosis.  The impression was chronic low back syndrome.

The evidence does not show further complaints of a back 
disorder until the 1980's.

Since service, the veteran's employment has included mail 
carrier and driver for a rental car company.
Based on the foregoing history, it does not seem unreasonable 
to expect that an examiner would be able to identify any 
current symptomatology attributable to the veteran's service-
connected back disorder.

In addition to determining symptomatology attributable to the 
service-connected back disorder, examiners must determine 
whether, or how, use of disabled joints actually affects 
their function.  So where, as here, the issue involves 
disability of joints, the applicable authorities are the case 
of DeLuca v. Brown, 8 Vet.App. 202 (1995), and 38 C.F.R. 
§§ 4.40 and 4.45.  Pursuant to those authorities, examiners 
should determine whether the joints in question exhibit 
weakened movement, excess fatigability, or incoordination and 
their determinations should, if feasible, be expressed in 
terms of the degree of limitation of motion attributable 
thereto.  Examiners should also determine whether the veteran 
experiences flare-ups of the disorder and, if so, whether 
those flare-ups cause greater limitation of motion.

Finally, with regard to service connection for stenosis and 
degenerative joint and disc disease of the lumbar spine, the 
Board is unable to adjudicate that issue without additional 
medical evidence or without resorting to its own 
unsubstantiated medical opinion, a practice previously 
prohibited.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The 
history set forth above bears on the matter of direct 
incurrence of the disability, but another question must be 
addressed by VA examiners:  Did the veteran's service-
connected chronic low back syndrome aggravate stenosis and 
degenerative joint and disc disease of the lumbar spine?

Procedural Development

With regard to the issue of evaluation for chronic low back 
syndrome, the Board notes that the veteran disagreed with the 
evaluation initially assigned by the April 1995 rating 
decision.  Where, as here, the claimant disagrees with the 
evaluation initially assigned, the issue on appeal is the 
propriety of the initial evaluation and not whether an 
increased evaluation should be assigned.  That is so because 
the appeal of the initial evaluation is a continuation of the 
original service-connection claim and not an appeal from a 
denial of an increased-rating claim.  Fenderson v. West, 12 
Vet.App. 119, 125-6 (1999).  With regard to an initial 
evaluation, different evaluations may be assigned for 
separate periods of time, from the effective date of the 
grant of service connection to the present, based on the 
facts found.  Fenderson at 126; 38 C.F.R. §§ 3.400(a), 3.500.  
Accordingly, the RO must determine whether the evidence shows 
different levels of disability since the effective date for 
service connection.

With regard to the issue of service connection for stenosis 
and degenerative joint and disc disease of the lumbar spine, 
disability that is proximately due to or the result of 
service-connected disease or injury is service connected.  
38 C.F.R. § 3.310(a).  Thus, the January 1995 Board decision 
directed the RO to determine whether stenosis and 
degenerative joint and disc disease of the lumbar spine were 
caused by the service-connected chronic low back syndrome.  
If the determination was adverse to the veteran, the RO was 
further directed to issue a Supplemental Statement of the 
Case that cited the applicable law.

An April 1995 rating decision determined that there was no 
evidence that stenosis and degenerative joint and disc 
disease of the lumbar spine were "related to a service[-
]related disease, injury[,] or incident, included [sic] 
history of soft tissue injuries to the low back area."  That 
language suggests a denial of secondary service connection 
and was copied into an April 1995 Supplemental Statement of 
the Case, the first Statement of the Case to address the 
issue of secondary service connection.  However, a Statement 
of the Case must do more.

The Statement of the Case must be 
complete enough to allow the appellant to 
present written and/or oral arguments 
before the Board of Veterans' Appeals.  
It must contain:  (a) A summary of the 
evidence in the case relating to the 
issue or issues with which the appellant 
or representative has expressed 
disagreement; (b) A summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination; and (c) The 
determination of the agency of original 
jurisdiction on each issue and the 
reasons for each such determination with 
respect to which disagreement has been 
expressed.

38 C.F.R. § 19.29.  The April 1995 Supplemental Statement of 
the Case did not include a summary of applicable law, with 
appropriate citations, nor did it include a discussion of how 
the law affected the determination made.  Thus, the 
Supplemental Statement of the Case complied neither with 
38 C.F.R. § 19.29 nor with the January 1995 Board remand.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance by the RO with the remand 
orders.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  
Consequently, the case was remanded in September 1997 to 
correct the foregoing procedural defect.  The defect was 
preserved, however, in a June 1998 Supplemental Statement of 
the Case which was no more enlightening as to the applicable 
law than its predecessor.

In addition, the 1997 remand noted that, since the 1995 
remand, the case of Allen v. Brown, 7 Vet.App. 439 (1995), 
was decided.  In that case, the Court interpreted 38 C.F.R. 
§ 3.310(a) to include service connection for aggravation of a 
nonservice-connected disability by a service-connected one.  
However, citing 38 C.F.R. § 3.322, the Court also held that 
the veteran may only be compensated for the degree of 
disability attributable to the aggravation, i.e., for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  In view of Allen, the 
1997 remand directed the RO to adjudicate the issue of 
secondary service connection based on aggravation of stenosis 
and degenerative joint and disc disease of the lumbar spine 
by chronic low back syndrome.

The Board appreciates the obstacles inherent in the 
adjudication of that issue.  If it is determined that 
stenosis and degenerative joint and disc disease were 
aggravated by chronic low back syndrome, then it must be 
determined when the aggravation began.  That task is easier 
when 38 C.F.R. § 3.322 is applied to the issue of aggravation 
in service of a preexisting disorder.  In such a case, there 
is a clearly defined starting point-the date the veteran 
entered service.  Next, a determination must be made as to 
the degree of disability attributable solely to the original 
service-connected disability.  Finally, the question that 
remains to be answered is how, or whether, increased 
symptomatology of the previously nonservice-connected 
disability is apportioned between that attributable to the 
original service-connected disability and that that would 
have occurred in spite of the original service-connected 
disability.  The last question need not now be resolved in 
this case, but the foregoing are some of the matters the RO 
must consider in its adjudication of the issue of secondary 
service connection based on aggravation.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and extent of all low back 
disability.  It is imperative that the 
examiner reviews this remand action and 
the entire claims folder prior to the 
examination.  Complete range of motion 
studies and all indicated tests should be 
conducted.  The examiner should 
determine:

	a.  Current symptomatology 
attributable to chronic low back syndrome 
based on the history of that condition.
	b.  Whether use of the low back, 
together with chronic low back syndrome, 
is productive of weakened movement, 
excess fatigability, or incoordination 
and, if so, whether limitation of motion 
is attributable thereto and, if it is, 
the degree of same.
	c.  Whether chronic low back 
syndrome is subject to flare-ups and, if 
so, whether limitation of motion is 
attributable thereto and, if it is, the 
degree of same.
	d.  Whether chronic low back 
syndrome aggravated stenosis and 
degenerative joint and disc disease of 
the lumbar spine.

All functional limitations attributable 
to chronic low back syndrome must be 
fully described.  The factors upon which 
the medical opinion is based must be set 
forth in the report.

2.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  As a part of that review, the RO 
should:

	a.  Determine whether, since the 
effective date for service connection for 
chronic low back syndrome, the evidence 
shows different levels of disability 
attributable thereto.
	b.  Issue a Supplemental Statement 
of the Case, that meets the criteria set 
forth in 38 C.F.R. § 19.29, on the denial 
of service connection, due to chronic low 
back syndrome, of stenosis and 
degenerative joint and disc disease of 
the lumbar spine.
	c.  Adjudicate the issue of 
aggravation, by chronic low back 
syndrome, of stenosis and degenerative 
joint and disc disease of the lumbar 
spine.
d.  If the adjudication of the 
foregoing issue is adverse to the 
veteran, issue a Supplemental Statement 
of the Case that meets the criteria of 
38 C.F.R. § 19.29.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond to all 
Supplemental Statements of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

